Citation Nr: 0414621	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  96-48 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right inguinal hernia.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
epididymitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

5.  Entitlement to service connection for a left foot 
disorder.

6.  Entitlement to an effective date earlier than April 8, 
1991 for the grant of a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant served on active duty from November 1971 to 
December 1975.

Historically, in a June 1977 rating decision, service 
connection was denied for back and psychiatric disorders.  A 
September 1979 rating decision denied service connection for 
a groin infection and right inguinal hernia and denied 
reopening of a psychiatric disability service connection 
claim.  A March 1983 rating decision denied reopening of 
service connection claims for a back disorder, right inguinal 
hernia, a groin infection (epididymitis), and a psychiatric 
disability.  Although appellant expressed timely disagreement 
with each rating decision and Statements of the Case were 
timely issued him, he did not perfect appeals therewith.  The 
March 1983 rating decision represents the last final decision 
on said service connection claims for a back disorder, right 
inguinal hernia, and a groin infection (epididymitis).  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

In an August 1987 decision, the Board denied service 
connection for a psychiatric disability.  An October 1989 
rating decision denied reopening of a psychiatric disability 
service connection claim.  Although appellant was timely 
notified of that determination, he did not express timely 
disagreement with that rating decision.  The October 1989 
rating decision represents the last final decision on said 
psychiatric disability service connection claim. Id.

A December 1993 rating decision granted a permanent and total 
disability rating for pension purposes, effective April 8, 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from subsequent rating decisions by the St. 
Petersburg, Florida, Regional Office (RO), which denied an 
earlier effective date for a permanent and total disability 
rating for pension purposes, denied service connection for a 
left foot disability, and denied reopening of service 
connection claims for a back disorder, right inguinal hernia, 
a groin infection (epididymitis), and a psychiatric 
disability.  A September 1997 RO hearing was held.

By a decision rendered March 5, 1999, the Board denied 
reopening of service connection claims for a back disorder, 
right inguinal hernia, a groin infection (epididymitis), and 
a psychiatric disability; denied service connection for a 
left foot disorder; and denied an earlier effective date for 
a permanent and total disability rating for pension purposes.  
Subsequently, appellant appealed the Board's March 5, 1999 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By Order rendered in April 2001, the Court 
granted appellee's unopposed motion for remand, vacated the 
Board's March 5, 1999 decision, and remanded the case to the 
Board for readjudication in light of the recent enactment of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (Nov. 9, 2000).  

By a decision rendered March 26, 2002, the Board again denied 
reopening of service connection claims for a back disorder, 
right inguinal hernia, a groin infection (epididymitis), and 
a psychiatric disability; denied service connection for a 
left foot disorder; and denied an earlier effective date for 
a permanent and total disability rating for pension purposes.  
Subsequently, appellant appealed the Board's March 26, 2002 
decision to the Court.  By Order rendered in September 2003, 
the Court, citing to Quartuccio v. Principi, 16 Vet. App. 183 
(2002), determined that the Board's March 26, 2002 decision 
did not comply with the Veterans Claims Assistance Act of 
2000 and its applicability with regards to the appellate 
issues, vacated the Board's March 26, 2002 decision, and 
remanded the case to the Board for readjudication.  

This appeal is being REMANDED to the RO, via the Appeals 
Management Center in Washington, DC; and VA will provide 
notice if further action is required on appellant's part.


REMAND

By Order rendered in September 2003, the Court, citing to 
Quartuccio, determined that the Board's March 26, 2002 
decision did not comply with the Veterans Claims Assistance 
Act of 2000 and its applicability with regards to the 
appellate issues.  Due to this procedural due process 
concern, a remand of the case appears necessary in order to 
comply with said Court Order.  The Board cannot cure that 
defect at this level.  See Disabled American Veterans, et al. 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims 
folders and ensure that all VCAA 
notice obligations have been 
satisfied with respect to the 
appellate issues, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other 
applicable legal precedent.  See 
Quartuccio, supra.; and the Veterans 
Claims Assistance Act of 2000.

2.  The RO should consider any 
additional evidence and readjudicate 
the appellate issues with 
consideration of applicable court 
precedents and statutory and 
regulatory provisions.  

When this development has been completed, if there is a need 
for readjudication, and if the benefits sought are not 
granted, the case should be returned to the Board for further 
appellate consideration, after compliance with appropriate 
appellate procedures, including issuance of a supplemental 
statement of the case.  No action by the appellant is 
required until he or his attorney receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




